
	
		I
		111th CONGRESS
		2d Session
		H. R. 4801
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Mr. Berman (for
			 himself, Mr. Fortenberry,
			 Mr. Lipinski,
			 Mr. Baird, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Global Science Program for Security,
		  Competitiveness, and Diplomacy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Science Program for Security,
			 Competitiveness, and Diplomacy Act of 2010.
		2.FindingsCongress finds the following:
			(1)International
			 scientific collaboration promotes the national security and economic
			 competitiveness of the United States. It is therefore a key foreign policy
			 priority of Congress to support such collaboration.
			(2)During the Cold
			 War, scientific collaboration bolstered relationships with United States allies
			 and provided helpful engagement with adversaries.
			(3)International
			 scientific collaboration today helps the United States find technical solutions
			 to key global challenges, promotes economic development at home and abroad,
			 improves bilateral relationships, leverages the capabilities of foreign
			 scientists and engineers, creates technology that improves quality of life,
			 promotes United States values, and enhances the reputation of the United States
			 in the world.
			(4)The United States
			 faces competition from other countries in the field of international scientific
			 collaboration. Forging international networks with the best individuals and
			 institutions abroad is essential to advancing long-term United States economic
			 interests.
			(5)Simultaneously, it
			 is of the highest priority for United States national security to ensure that
			 scientists who have been engaged in weapons of mass destruction (WMD)-related
			 research and engineering are encouraged and supported, in partnership with
			 foreign governments, to engage in productive civil initiatives. This
			 collaboration and other international scientific partnerships can be applied
			 directly to solving pressing problems of global security, including global
			 pandemics and climate change.
			(6)Ensuring long-term
			 stability and prosperity in countries vulnerable to terrorist influence
			 requires promoting effective economic development and building the capacity of
			 foreign partners to address conditions that give rise to terrorism.
			 International scientific collaboration provides a means to advance these
			 objectives.
			(7)In an era where international skepticism
			 about United States foreign policy abounds, civil society—including scientists
			 and engineers—plays a critical role in advancing the foreign policy interests
			 of the United States via engagement with scientists abroad. Among foreign
			 scientists and engineers, the United States remains the most attractive
			 destination in the world for graduate education and career-long collaboration.
			(8)There are a range
			 of activities, such as collaborative research and exchange programs, best
			 suited to non-government organizations, where independence from the United
			 States Government provides greater flexibility, agility, and, in some cases,
			 credibility, with foreign scientists.
			(9)United States
			 scientists, engineers, and innovators are an underutilized asset in efforts to
			 advance United States diplomatic objectives; facilitating contact between such
			 individuals and foreign populations of interest will advance overall United
			 States foreign policy objectives.
			3.DefinitionsIn this Act:
			(1)Eligible
			 countryThe term eligible country means—
				(A)a country
			 classified by the World Bank as either lower-middle-income or low-income
			 economies;
				(B)a country located
			 in the Middle East;
				(C)a country with a
			 majority population of Muslims; or
				(D)any other country
			 as determined by the Secretary of State.
				(2)Federal science
			 agencyThe term Federal
			 science agency means any Federal agency that is responsible for at least
			 two percent of the total Federal obligation for research and development at
			 institutions of higher education, according to the most recent data available
			 from the National Science Foundation.
			(3)OrganizationThe
			 term organization means an educational institution, corporation,
			 partnership, firm, or entity exempt from taxation under section 501(a) of the
			 Internal Revenue Code of 1986 and described in section 501(c)(3) of such
			 Code.
			4.Global Science
			 Program for Security, Competitiveness, and Diplomacy
			(a)AuthorizationThe
			 Secretary of State shall establish a program to be known as the Global
			 Science Program for Security, Competitiveness, and Diplomacy (referred
			 to in this section and sections 5 and 6 as the Program) in
			 accordance with this section and sections 5 and 6.
			(b)Activities
			 supportedThe Program shall
			 carry out, through the provision of grants, the following activities:
				(1)Collaborative
			 research
					(A)In
			 generalEstablish global
			 research competitions that will undertake the following:
						(i)Address the following global challenges:
			 ocean acidification, nonproliferation, multiple drug resistant diseases,
			 water-borne diseases, development of sustainable renewable energy resources,
			 sanitation, food shortage, and water resources.
						(ii)Engage former WMD
			 scientists to assist in their transition to peaceful, civilian research.
						(iii)Provide
			 incentives for United States businesses to undertake programs employing such
			 scientists for peaceful purposes.
						(iv)Foster stronger
			 partnerships and relations between United States and foreign universities in
			 science and technology.
						(B)ActivitiesSuch
			 global research competitions shall include—
						(i)grants for not
			 more than five years of collaborative research and development projects between
			 United States scientists and engineers and scientists and engineers from
			 eligible countries; and
						(ii)grants to enhance
			 existing United States-based research programs by adding an international
			 partner from an eligible country.
						(2)Institutional
			 capacity building
					(A)GoalsThe
			 goals of such grants shall be to—
						(i)strengthen the
			 research infrastructure and science and engineering curricula of institutes of
			 higher learning in eligible countries;
						(ii)engage foreign
			 students early in their careers with United States scientists and engineers in
			 order to bring such students into the global sphere of science and foster
			 critical thinking; and
						(iii)expand existing
			 scholarship exchanges with students from eligible countries.
						(B)RestrictionsThe following restrictions shall apply to
			 the Program:
						(i)Funds may not be
			 used for construction of facilities.
						(ii)Not
			 more than 10 percent of each grant may be used for purchase of
			 equipment.
						(iii)No
			 eligible country may receive more than 10 percent of the funds authorized to be
			 appropriated for the Program for any fiscal year.
						(C)ActivitiesSuch
			 grants may include—
						(i)establishing
			 research and education centers at institutes of higher learning in eligible
			 countries to carry out the purposes of this Act; and
						(ii)providing
			 equipment and training.
						(3)Nonproliferation
					(A)In
			 generalConduct research and
			 training programs that—
						(i)engage scientists
			 and engineers who might otherwise be exploited to participate in illicit
			 nuclear or WMD weapons programs;
						(ii)help prevent
			 nuclear and WMD proliferation; or
						(iii)encourage
			 foreign scientists and engineers, in collaboration with United States partners,
			 to develop technologies and methods to combat WMD terrorism.
						(B)ActivitiesSuch
			 research and training programs may include—
						(i)collaborative
			 research competitions that would provide research grants to foreign scientists
			 and engineers with WMD experience or who could be targeted to participate in a
			 WMD or nuclear weapons program, and United States scientists and engineers;
			 and
						(ii)research and
			 training programs for personnel of eligible countries who will be implementing
			 nuclear cooperation agreements with the United States or otherwise
			 participating in nuclear programs.
						(4)Global virtual
			 science libraryTo make grants to organizations that provide
			 online access at little or no cost for scientists and engineers in eligible
			 countries to worldwide science journals.
				(c)Certain
			 requirementsGrants awarded pursuant to subsection (b) (except
			 for grants awarded pursuant to paragraph (3) of such subsection) shall be
			 competitive, peer-reviewed, and merit-based.
			(d)Additional
			 fundingIn applying for a grant, an organization shall
			 demonstrate how it will seek, to the maximum extent possible, additional
			 funding from partner organizations, foreign governments, private businesses,
			 and other entities, ideally to the level of a full match.
			5.Management
			(a)Policy
				(1)In
			 generalThe Secretary of
			 State, in consultation with the Director of the Office of Science and
			 Technology Policy, shall promulgate guidelines for review of grant applications
			 to the Program.
				(2)RequirementsThe
			 guidelines required under this subsection shall address, at a minimum, the
			 following:
					(A)Criteria by which
			 grants shall be selected, including a description of diplomatic objectives of
			 the Program.
					(B)Policies to ensure
			 that grants are in furtherance of United States diplomatic objectives.
					(C)The countries and
			 regions to participate in the Program.
					(b)Implementation
				(1)In
			 generalThe Secretary of
			 State shall coordinate with the Director of the Office of Science and
			 Technology Policy and the Director of the National Science Foundation to
			 administer and implement the Program, in accordance with the guidelines
			 promulgated pursuant to subsection (a).
				(2)National Science
			 FoundationThe Director of the National Science Foundation shall
			 perform the following activities for the Program:
					(A)Subject to the
			 guidelines promulgated pursuant to subsection (a), develop and issue
			 solicitations for projects described in section 4(b), or coordinate with other
			 Federal science agencies to develop and issue solicitations, as
			 appropriate.
					(B)Establish peer
			 review panels comprised of individuals with demonstrated experience in relevant
			 fields to—
						(i)review proposals
			 for grants; and
						(ii)provide
			 recommendations regarding evaluation of such proposals.
						(C)Award grants based
			 on the peer review recommendations.
					(D)Administer grants
			 on behalf of the Program.
					(c)Acceptance of
			 funds from outside sourcesThe Program may accept funds from
			 outside sources, including foreign governments, nongovernmental organizations,
			 and private business entities.
			(d)Rule of
			 constructionNothing in this Act may be construed to make any
			 grant recipient an agent or establishment of the United States
			 Government.
			(e)Annual
			 report
				(1)In
			 generalNot later than
			 November 30 of each year, the President shall transmit to Congress a report
			 relating to the Program for the preceding fiscal year.
				(2)ContentsThe
			 report required under paragraph (1) shall include the following
			 information:
					(A)A comprehensive and detailed report on all
			 operations, activities, and accomplishments under the Program.
					(B)All expenditures of funds from the
			 Program.
					(C)A report on metrics used to gauge success
			 of the Program.
					6.Funding
			(a)In
			 generalThere is authorized to be appropriated to the President
			 such sums as may be necessary to carry out sections 4 and 5.
			(b)Additional
			 authoritiesAmounts appropriated pursuant to the authorization
			 for appropriations under subsection (a)—
				(1)may be referred to
			 as the Global Science Program for Security, Competitiveness, and
			 Diplomacy; and
				(2)may remain
			 available until expended.
				(c)Transfer
			 authorityThe Secretary of State may transfer funds authorized to
			 be appropriated pursuant to this section to other Federal agencies, including
			 the National Science Foundation, for the purposes of administering the Program.
			 The Director of the National Science Foundation (NSF) may transfer funds
			 transferred to the NSF, as appropriate, to other Federal science agencies for
			 the purpose of implementing the Program.
			7.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Office of the
			 Science and Technology Advisor of the Department of State should be further
			 integrated into the overall activities of the Department of State, including
			 greater involvement in the activities of regional bureaus; and
			(2)science is a
			 critical, underutilized resource for United States diplomacy, and that the
			 activities of bureaus with oversight over science programs within the
			 Department should be integrated.
			8.Embassy Science
			 Fellows Program
			(a)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)scientific fellows at the Department of
			 State critically augment the capacity of the Department and United States
			 embassies to address science and technology issues;
				(2)Federal agencies
			 are reluctant to pay the costs of scientists detailed to serve in United States
			 embassies; and
				(3)expanding existing
			 fellowship programs will meet the Department’s needs to enhance the role of
			 science at United States embassies.
				(b)AuthorizationThe Secretary of State is authorized to
			 establish a program to be known as the Embassy Science Fellows
			 Program to serve the following purposes:
				(1)Pay for the costs of scientists employed at
			 Federal agencies to serve in the Department of State for a period of not longer
			 than three years.
				(2)Enhance the role
			 scientists play in strengthening United States diplomatic efforts.
				(3)Ensure the
			 placement of scientists at United States embassies.
				(c)Authorization of
			 appropriationsFrom amounts
			 made available to the Diplomatic and Consular Programs account of the
			 Department of State, there is authorized to be appropriated to the Secretary of
			 State such sums as may be necessary to implement the Program authorized to be
			 established in accordance with subsection (b).
			(d)Acceptance of
			 funds from outside sourcesThe Embassy Science Fellows Program may
			 accept funds from outside sources, including foundations, nongovernmental
			 organizations, and private business entities.
			9.Jefferson Science
			 Fellows Program
			(a)Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)tenured academic
			 scientists from United States institutions of higher learning can provide
			 critical expertise and inform foreign policy matters at the Department of
			 State;
				(2)United States
			 academic institutions enjoy an enhanced reputation in the international
			 scientific community;
				(3)the presence of
			 United States scientists at the Department of State enhances the utility of
			 science as tool for diplomatic engagement; and
				(4)the Jefferson
			 Science Fellows Program authorized to be established pursuant to this section
			 will provide a successful model for augmenting the scientific expertise at the
			 Department of State.
				(b)AuthorizationThe
			 Secretary of State is authorized to establish a program to be known as the
			 Jefferson Science Fellows Program to serve the following
			 purposes:
				(1)Provide an
			 opportunity for tenured research-active scientists and engineers from the
			 United States academic community to serve in the Department of State for one
			 year.
				(2)Maintain an
			 ongoing interactive relationship between United States academic institutions
			 and the Department of State by utilizing former Jefferson Fellows as expert
			 consultants for short-term projects for at least five years following their
			 fellowship tenure.
				(3)Enhance the
			 availability at the Department of State of up-to-date scientific knowledge
			 relevant to foreign policy and international relations.
				(4)Enhance the use of
			 science as a tool for diplomacy at the Department of State.
				(c)Authorization of
			 appropriationsFrom amounts made available to the Diplomatic and
			 Consular Programs account of the Department of State, there is authorized to be
			 appropriated to the Secretary of State such sums as may be necessary to
			 implement the Jefferson Science Fellows Program authorized to be established in
			 accordance with subsection (b).
			(d)Acceptance of
			 funds from outside sourcesThe Jefferson Science Fellows Program
			 may accept funds from outside sources, including foundations, nongovernmental
			 organizations, and private business entities.
			10.Scientific
			 Envoys Program
			(a)AuthorizationThe Secretary of State shall establish a
			 program to be known as the Scientific Envoys Program. In
			 carrying out the Program, the Secretary shall appoint scientists and engineers,
			 including Nobel Prize Laureates and renowned researchers and professors, to
			 serve as envoys on behalf of the United States to—
				(1)represent the
			 commitment of the United States to promote, in collaboration with other
			 countries, the advancement of science and technology; and
				(2)facilitate
			 partnership with eligible countries.
				(b)RestrictionsThe
			 following restrictions shall apply to the Program:
				(1)Of amounts
			 authorized to be appropriated for the Program, funds may be used to cover only
			 the travel and per diem costs of envoys appointed by the Secretary of State.
				(2)The total length
			 of travel for any envoy may not exceed 14 days.
				(3)Not more than 12
			 envoys may be appointed annually.
				(4)An envoy may serve
			 a term of not longer than 3 years.
				(c)Authorization of
			 appropriationsFrom amounts made available to the Exchange and
			 Cultural Affairs account of the Department of State, there is authorized to be
			 appropriated to the Secretary of State such sums as may be necessary to
			 implement the Program authorized to be established in accordance with
			 subsection (a).
			11.Sense of
			 Congress regarding science-related conferences, exchanges, and
			 programs
			(a)FindingsCongress finds the following:
				(1)The United States
			 is a preeminent location for science-related conferences, exchanges, and
			 programs.
				(2)Such conferences
			 contribute to State and local economies and provide critical opportunities for
			 United States scientists to interact with foreign counterparts.
				(3)Recently, the visa
			 process to gain admission to the United States for such events has become
			 sufficiently onerous to deter foreign visitors whom the United States should
			 welcome.
				(b)Sense of
			 CongressIt is the sense of Congress that relevant Federal
			 agencies should work to improve the overall visa process to ensure that the
			 United States remains a central destination for such conferences, exchanges,
			 and programs.
			
